               Case 3:21-mj-71156-MAG Document 9 Filed 08/02/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
                                                                         FILED
   Acting United States Attorney
 2                                                                         Aug 02 2021
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                     SUSANY. SOONG
 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)                        CLERK, U.S. DISTRICT COURT
   Assistant United States Attorney                          NORTHERN DISTRICT OF CALIFORNIA
 5
          450 Golden Gate Avenue, Box 36055                           SAN FRANCISCO
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7368
 7        FAX: (415) 436-7234
          christiaan.highsmith@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 3-21-71156-MAG
                                                     )
14           Plaintiff,                              )   STIPULATION AND [PROPOSED]
                                                                          ----------------- ORDER TO
                                                     )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
15      v.                                           )   ACT AND FED. R. CRIM. P. 5.1
                                                     )
16   JULI MAZI,                                      )
                                                     )
17           Defendant.                              )
                                                     )
18
19           Defendant Juli Mazi made initial appearances in this case on July 15, 2021. Defendant Mazi was
20 released on pretrial services supervision, $100,000 bond, and release conditions. The Court ordered that

21 Defendant Mazi’s preliminary hearing be held on August 5, 2021, at 10:30 a.m.

22           The parties have met and conferred and request that this matter be continued from August 5,
23 2021, to September 1, 2021. Counsel for Defendant Mazi and counsel for the United States stipulate

24 that time be excluded under the Speedy Trial Act from August 5, 2021, through September 1, 2021.

25 Defendant Mazi also waives through September 1, 2021: (1) the time for a preliminary hearing on the

26 Complaint under Rule 5.1 of the Federal Rules of Criminal Procedure, and (2) the time in which the

27 government is required to file an information or indictment under 18 U.S.C. § 3161(b).

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                     1
              Case 3:21-mj-71156-MAG Document 9 Filed 08/02/21 Page 2 of 4




 1          The parties stipulate and agree that the exclusion of time is appropriate under the

 2 circumstances—including the current pandemic and shelter-in-place orders—in order to give the parties

 3 an opportunity to negotiate the possibility of a pre-indictment resolution, to give defense counsel time to

 4 review discovery, which the government represents involves, among other items, thousands of pages of

 5 patient medical and billing records, reports of investigation, and recordings of recorded conversations,

 6 and to give the government additional time to return and file an indictment or information. See 18

 7 U.S.C. §§ 3161(b), 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii), and 3161(h)(7)(B)(iv); see also United States v.

 8 Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of

 9 the exclusions under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial

10 period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir.

11 1985) (“In cases of relative complexity, with multiple defendants and ongoing investigations such as

12 here, it may be quite unreasonable to expect the preparation and return of an indictment within thirty

13 days…. In the case at bar, efficiency and economy were definitely served by the sixty day extension.”).

14          The parties further stipulate and agree that the ends of justice served by excluding time from

15 August 5, 2021, through September 1, 2021, from computation under the Speedy Trial Act outweigh the

16 best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A) & (B)(ii)-

17 (iv).

18           SO STIPULATED

19

20     Dated: August 2, 2021                                 _____/s/________________________________
                                                             CHRISTIAAN H. HIGHSMITH
21                                                           Assistant United States Attorney
22

23
       Dated: August 2, 2021                                 _____/s/________________________________
24
                                                             PHILIP A. SCHNAYERSON
25                                                           Counsel for Defendant Juli Mzzi

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                     2
               Case 3:21-mj-71156-MAG Document 9 Filed 08/02/21 Page 3 of 4




 1                                           [PROPOSED]
                                              ---------------- ORDER

 2          Pursuant to the stipulation of the parties, the preliminary hearing currently set for August 5,

 3 2021, is HEREBY CONTINUED to September 1, 2021.

 4          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court finds that failing to exclude the time from August 5, 2021, through and including September 1,

 6 2021, would unreasonably deny defense counsel and Defendant Mazi the reasonable time necessary for

 7 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 8 The Court also finds that excluding the time from August 5, 2021, through and including September 1,

 9 2021, is appropriate in light of the complexity of the case, and the amount of time necessary to return

10 and file an indictment under the circumstances, including the current pandemic, within the time

11 specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii); see also

12 United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding

13 the applicability of the exclusions under § 3161(h)(1) to the pre-indictment period (governed by §

14 3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d

15 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with multiple defendants and ongoing

16 investigations such as here, it may be quite unreasonable to expect the preparation and return of an

17 indictment within thirty days…. In the case at bar, efficiency and economy were definitely served by the

18 sixty day extension.”).
19          The Court further finds that the ends of justice served by excluding the time from August 5,

20 2021, through and including September 1, 2021, from computation under the Speedy Trial Act outweigh

21 the best interests of the public and the defendants in a speedy trial.

22          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

23 August 5, 2021, through and including September 1, 2021, shall be excluded from computation under

24 the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv). The Court also orders that the time for a

25 ///

26 ///

27 ///

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                      3
              Case 3:21-mj-71156-MAG Document 9 Filed 08/02/21 Page 4 of 4




 1 preliminary hearing be extended under Rule 5.1 of the Federal Rules of Criminal Procedure and the time

 2 within which to conduct a preliminary hearing is waived with the consent of the Defendant through

 3 September 1, 2021.

 4           IT IS SO ORDERED.

 5

 6

 7             8/2/2021
      Dated: _____________________                       HON. JOSEPH C. SPERO
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME

                                                  4
